DETAILED ACTION
This is in response to a request for continued examination (RCE) filed on 10/27/22 in which claims 1, 4-9, 17, 18 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/22 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1 Lines 31-33 “wherein the current parameter data is collected by the collection unit from each sewing machine of the plurality of sewing machines that are used for a next production for each sewing machine of the plurality of sewing machines” is not in the specification.  The original disclosure in [0010] only provides support for this recitation for “current parameters” and not the newly amended “current parameter data”
Claim 1 Lines 34-35 “the current parameter data is uploaded as uplink data from each sewing machine…to the collection unit” is not in the specification.  The original disclosure in [0031] only provides support for this recitation for “current sewing machine data” and not the newly amended “current parameter data” 
Similarly objection applies for Claim 8 Lines 33-35 “current parameter data are collected by the collection unit…that are used for a next production for each sewing machine” 

Similar objection applies for Claim 8 Lines 36-37 “current parameter data is uploaded as uplink data…to the collection unit” 
Similar objection applies for Claim 9 Lines 30-32 “current parameter data are collected by the collection unit…that are used for a next production for each sewing machine”
Similar objection applies for Claim 9 Lines 33-34 “current parameter data is uploaded as uplink data…to the collection unit” 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1, 4-9, 17, 18 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
It is also important to note that applicant does not have support for this new limitation. In accordance with 37 CFR 1.530(e), each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment (i.e., support for the changes made in the claim(s), support for any insertions and deletions) (see MPEP § 2266.01). Nowhere in the specification or in the figures has support been found for the following.  Specifically:
Claim 1 Lines 31-33 “wherein the current parameter data is collected by the collection unit from each sewing machine of the plurality of sewing machines that are used for a next production for each sewing machine of the plurality of sewing machines” is considered new matter.  Though Claim 1 Lines 28-30 provides support for current parameter data being collected from each of the plurality of sewing machines and managed by a collection unit, no support has been found in the original disclosure nor indicated for such current parameter being used for a next production.  The original disclosure ([0010]) and original claim recitation only provides support for “current parameters” being used for a new production, wherein no indication has been made that the original “current parameters” and the newly amended “current parameter data” are the same, especially as the new amendments now newly relate the “next production” to current parameter data collected by the collection unit as originally disclosed, such as in Claim 1 Lines 28-30.  As such, the recitation is considered new matter pending clarification.
Additionally, Claim 1 Lines 34-35 “the current parameter data is uploaded as uplink data from each sewing machine…to the collection unit” is also considered new matter, as no support has been found in the original disclosure nor indicated for such current parameter data to be uploaded as uplink data, let alone to the collection unit.  The original disclosure ([0031]) and original claim recitation only provides support for “current sewing machine data” being uploaded as uplink data to the collection unit, wherein no indication has been made that the original “current sewing machine data” and the newly amended “current parameter data” are the same, especially as the new amendments now newly relate the “uplink data” to current parameter data collected by the collection unit as originally disclosed, such as in Claim 1 Lines 28-30.  As such, the recitation is considered new matter pending clarification.
Similarly, Claim 8 Lines 33-35 “current parameter data are collected by the collection unit…that are used for a next production for each sewing machine” is considered new matter for reasons similarly aforementioned.
Similarly, Claim 8 Lines 36-37 “current parameter data is uploaded as uplink data…to the collection unit” is considered new matter for reasons similarly aforementioned.
Similarly, Claim 9 Lines 30-32 “current parameter data are collected by the collection unit…that are used for a next production for each sewing machine” is considered new matter for reasons similarly aforementioned.
Similarly, Claim 9 Lines 33-34 “current parameter data is uploaded as uplink data…to the collection unit” is considered new matter for reasons similarly aforementioned.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) begin in Claim 1, specifically:
Claim 1 Line 6 “management device that manages”, wherein the generic placeholder is “device” performing the function of “manages”.  Based on the structure provided for the term in the specification [0032] “control configuration of the management device 30…is configured of a processor…or the like”, the broadest reasonable interpretation of the term “management device” will be interpreted as a processor and its equivalents.
Claim 1 Line 11 “adjustment device that adjusts”, wherein the generic placeholder is “device” performing the function of “adjusts.”  Based on the structure provided for the term in the specification [0028] “in the adjustment unit 22, the adjustment function of the seam….includes a feed dog height adjustment function, a feed pitch adjustment function, a feed trajectory adjustment function, a pressing pressure adjustment function, a thread tension adjustment mechanism”, the broadest reasonable interpretation of the term “adjustment device” will be interpreted as any of the aforementioned and their equivalents.
Claim 1 Line 14 “management unit that…manages”, wherein the generic placeholder is “unit” performing the function of “manages”.  The term will be interpreted structurally similar as “management device” as at least some part of a processor or the like, especially in light of Fig. 2 indicating that the term is part of the management device, and inasmuch as the processor has been specifically designed to perform the function recited by the term.
Claim 1 Line 16 “a delivery unit that…delivers”, wherein the generic placeholder is “unit” performing the function of “delivers.”  The term will be interpreted structurally similar as “management device” as at least some part of a processor or the like, especially in light of Fig. 2 indicating that the term is part of the management device, and inasmuch as the processor has been specifically designed to perform the function recited by the term.
Claim 1 Line 28 “collection unit that collects”, wherein the generic placeholder is “unit” performing the function of “collects.”  The term will be interpreted structurally similar as “management device” as at least some part of a processor or the like, especially in light of Fig. 2 indicating that the term is part of the management device, and inasmuch as the processor has been specifically designed to perform the function recited by the term.
Instances of the aforementioned terms in Claims 8 and 9 are similarly interpreted
Instances of the aforementioned terms in dependent claims 4-7, 17, 18 are similarly interpreted as the dependent claims do not further claim specific structure otherwise
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Examiner further notes that the following term(s) has/have been evaluated under 35 U.S.C. 112(f) and is/are found not to invoke 35 U.S.C. 112(f): 
Claim 1 Line 24 “a reading unit that reads”, wherein although “unit” is a generic placeholder performing the function of “reads”, one of ordinary skill in the art would understand the specific reading unit structure required for reading an RF tag.  
“reading unit” in Claims 8 and 9 are similarly interpreted
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-9, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al (USPN 5229949), herein Kondo, in view of Funahashi et al (USPN 6631306), herein Funahashi, Hisatake et al (USPN 4932342), herein Hisatake, Suzuki et al (USPN 7849807), herein Suzuki, Bastian et al (USPN 5881662), herein Bastian, Stoulil (US Publication 2011/0184812), Komuro et al (USPN 5873317), herein Komuro, and Juki (CN 1376991).
Regarding Claim 1, Kondo teaches a sewing system (see Figs. 1A, 1B; Col. 1 Lines 42-43 “present invention to provide a sewing system”) comprising:
a plurality of sewing machines arranged in a sewing (arrangement), the sewing (arrangement) including a plurality of steps to produce a work piece, wherein each sewing machine of the plurality of sewing machines configured to perform at least one step of the plurality of steps of the sewing (arrangement) (Col. 1 Lines 42-44 “present invention to provide a sewing system…for a plurality of sewing machines”; Col. 1 Lines 52-53 “sewing management system which includes a plurality of sewing machines”; Col. 1 Lines 52-57, 60-61 "sewing management system which includes a plurality of sewing machines and a managing apparatus for managing sewing operations of the sewing machines, wherein the managing apparatus includes sewing step instructing means for instructing at least one of a plurality of the sewing steps...to the sewing machines"; Col. 2 Lines 3-7 "'sewing step' denotes a step at which sewing…may sew…a component of a work or a part of a component of a work", where the existence of sewing machines indicate some sewing arrangement); and
a management device (260) that manages the plurality of sewing machines (see Fig. 1B; Col. 8 Line 54 “managing apparatus 260”; Col. 1 Lines 54-55 “managing apparatus for managing sewing operations of the sewing machines”; see claim interpretation and Fig. 1B wherein 260 contains CPU 262 as a processor equivalent),
each of the plurality of sewing machines including:
a memory (250) for storing parameter data obtained by digitizing an adjustment amount of an adjustment function of a seam (see Fig. 1A; Col. 6 Lines 41, 44-47 "sewing machine includes…microcomputer wherein a ROM…214 and a RAM…216 are connected to a CPU …212"; Col. 7 Lines 29-37 "CPU 212 further has...sewing data storage device 250...sewing data storage device 250 has stored therein…work codes…sewing step codes…including feed pitch, a type of a presser foot, a fabric pressing pressure, a thread tightness degree", showing parameter data; Col. 7 Lines 5-7 "feed pitch, fabric pressing pressure and thread tightness degree are adjusted to the magnitudes instructed by the CPU 212", showing digitizing), and
the parameter data corresponding to the at least one step of the plurality of steps of the sewing line for the sewing machine to perform (see Fig. 9; Col. 1 Lines 56-57 "sewing step instructing means for instructing at least one of a plurality of the sewing steps"; Col. 1 Lines 58-61 "identification code supplying means for supplying an identification code representative of a sewing step instructed by the sewing step instructing means to the sewing machines"; Col. 8 Lines 2-6 "sewing step codes representative of sewing steps necessary for the sewing of such works (such codes are the same as the sewing step codes of the identification codes stored in the sewing data storage device 250)"; and
an adjustment unit that adjusts the adjustment function of the seam by the adjustment amount corresponding to the parameter data in the memory (where adjustment unit is the motors; see Fig. 1A where 210 includes all the circuits connected to motors; Col. 6 Lines 41-42 "sewing machine includes a controlling apparatus 210 serving as controlling means"; Col. 6 Lines 49-51 "feed pitch adjusting stepping motor 74 is connected to the CPU 212 by way of a controlling circuit 222 and a driver circuit 224" ; Col. 6 Lines 53-55 "fabric pressing pressure adjusting stepping motor 146 is connected to the CPU 12 by way of a controlling circuit 228 and a driver circuit 230"; Col. 6 Lines 56-58 "thread tightness degree adjusting stepping motor 196 is connected to the CPU 212 by way of a controlling circuit 232 and a driver circuit 234"; Col. 7 Lines 5-7 "feed pitch, fabric pressing pressure and thread tightness degree are adjusted to the magnitudes instructed by the CPU 212"; see claim interpretation, wherein feed pitch is a corresponding structure), and
the management device (see Fig. 1B; Col. 8 Line 54 “managing apparatus 260”) including:
a management unit (266) that separately manages the parameter data of the plurality of sewing machines for each step of the plurality of steps of the sewing (arrangement) (see Figs. 1A and 1B; Col. 8 Lines 50-53 "CPU 262 of a microcomputer which comprises a main component of a managing apparatus 260 is connected to the CPU 212"; Col. 8 Lines 57-58 "instruction device 264 and a storage device 266 are connected to the CPU 262"; Col. 8 Lines 58, 60-61 "instruction device 264…is provided for inputting...data necessary for sewing such as a type of work"; Col. 7 Lines 62-68 "storage device 266 has a work code data storage section 268 and a sewing step code data storage section 270.  Work codes representative of such works (such codes are the same as work codes of the identification codes stored in the sewing data storage device 250) are stored in the work code data storage section 268", where, as aforementioned, work code is included in parameter data; as for separately managing for each step, see aforementioned Col. 1 Lines 52-57, 60-61; Col. 2 Lines 3-7; see claim interpretation, wherein 266 is an equivalent); and
a delivery unit (257) that simultaneously delivers the parameter data to each of the plurality of sewing machines configured to perform at least one step of the plurality of steps of the sewing (arrangement) (see Figs. 1B and 1A, where parameter data 250 is connected to 257 and 257 is with 260, where 260 is connected to 256, and 256 is with 212 of 210 sewing machine, where 256 and 257; Col. 7 Lines 52-54 "managing apparatus 260 is connected to the CPU 212 by way of a pair of input/output interfaces 256 and 257", where the output makes 257 a delivery unit; see aforementioned Col. 1 Lines 55-57, 60-61 for configuration; as for simultaneous-- see Fig. 1B: Col. 8 Lines 29-30, 32-34, 36-38 "sewing step codes are then read out from the sewing step code data storage section 270...and identification codes consisting of such two kinds of codes are supplied to the sewing machines...all of the identification codes are output simultaneously to the sewing machines", wherein sewing step codes are parameter data as previously established in Col. 7 Lines 29-35 "CPU 212 further has...sewing data storage device 250...sewing data storage device 250 has stored therein…work codes…sewing step codes”; and wherein Fig. 1B shows that supplying would pass through delivery 257, and therefore be output from delivery unit 257 simultaneously; see claim interpretation, wherein Fig. 1B indicates 257 has been designed to perform the function recited).
 
Kondo does not explicitly teach that the plurality of sewing machines are arranged in a sewing line.

Funahashi at least suggests that the plurality of sewing machines are arranged in a sewing line (see Fig. 1 for a line; Col. 4 Lines 27-29 "the embroidery data according to the articles to be embroidered is to be transferred to each single-head embroidery sewing machine 2"; Col. 4 Lines 41, 43-47 "three…sewing machines 2…are arranged in a rectangular factory floor 8 suitably for increasing productivity by removing unnecessary movements of the workers and things necessary for embroidering the volume of the production times ordered from customers").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo’s plurality of sewing machines, if necessary, to be in a sewing line as at least suggested by Funahashi in order to increase productivity (Col. 4 Lines 41, 43-47).

Although Kondo already teaches that the sewing machines are connected to the management device,
Kondo also does not explicitly teach a plurality of terminals, 
wherein each of the plurality of sewing machines are connected to a respective terminal of the plurality of terminals 
such that each terminal is connected to the management device,
and such that the plurality of sewing machines are capable of communicating bidirectionally, 
wherein each terminal of the plurality of terminals includes: a reading unit that reads an item number from an RF tag of a sewing target carried into the sewing machine, and that reads operator identification information from an RF tag of an employee ID card of an operator of the sewing machine.

Hisatake teaches a plurality of terminals (see Figs. 1 and 2; see Fig. 1; Col. 3 Lines 49-50 "keyboard 16 is arranged on a front panel of embroidering machine", wherein keyboard 16 is a terminal on every sewing machine 10), 
wherein each of the plurality of sewing machines are connected to a respective terminal of the plurality of terminals (see Fig. 1; Col. 3 Lines 49-50 "keyboard 16 is arranged on a front panel of embroidering machine", wherein keyboard is on every sewing machine)
such that each terminal is connected to the management device (see Figs. 1 and 3; Col. 3 Lines 24-26 “plurality of embroidering machines, each connectable…to a single control unit 50”; inasmuch as the terminal is connected to a embroidering machine which is connected to management device 50, the terminal is connected as recited),
and such that the plurality of sewing machines are capable of communicating bidirectionally (see Fig. 1; Col. Col. 3 Lines 49-52 "keyboard 16 is arranged on a front panel of embroidering machine (Fig. 1) and manipulated as desired by a machine operator to perform embroidering operation by the machine", wherein there is a keyboard connected to every sewing machine; as for bidirectionally-- Col. 5 Lines 11-16 "each series of the stitch control data stored in memory 62 will transferred to memory 22 in embroidering machine 10, in response to a pattern renewal signal generated from the embroidering machine 10 by manual operation of a pattern renewal key arranged on keyboard 16").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of Kondo’s sewing machines with the keyboard terminal of Hisatake in order to provide a method of entering instructions for versatility of use.

Suzuki teaches a reading unit that reads an item number from an RF tag of a sewing target carried into the sewing machine (as for reading unit that reads from an RF tag of a sewing target--see Fig. 3; Col. 2 Lines 51-52 "Fig. 3 ...showing...the sewing machine"; Col. 7 Line 7 "CPU 101 may initialize the sewing machine 1"; Col. 7 Lines 50-51 "CPU 101 may proceed to sewing control processing based on the RFID tag information"; Col. 2 Lines 14-16 "control device controls sewing based on the sewing information read out by the information reading device from the RFID tag"; see Fig. 2; Col. 2 Lines 49-50 "Fig. 2 is...needle plate portion of the sewing machine"; Col. 3 Lines 39-40 "as shown in Fig. 2, an RFID reader 30 may be fitted in the needle plate 11"; see Fig. 4; Col. 3 Lines 41-43 "RFID reader 30 may be used to read sewing information stored in an RFID tag 800 by wireless communication"; as for reading item number-- see Fig. 6; Col. 6 Lines 16-18 "sewing information may include data pieces that represent an identification number”; see Fig. 9; Col. 7 Lines 38-40 "as the work cloth 60 is gradually moved with a progress in sewing, the RFID tags 800 may enter the communication range over the RFID reader 30"; Col. 8 Lines 30-34 "sewing information including an identification number of '0011' (see Fig. 6) is stored in the RFID tag 800 of the dress pin 50, which is placed in the communication range of the RFID reader 30"; wherein the sewing target is work cloth 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of Kondo’s keyboard terminals for instructions as provided by Hisatake to further include such a reading unit and its capabilities as taught by Suzuki in order to identify products (Col. 6 Lines 16-18) as part of instructions.

Bastian teaches (the reading unit) that reads operator identification information from a tag of an employee ID card of an operator of the sewing machine (see Fig. 1; Col. 2 Lines 22-26 "card slot for a chip card (card key) proved to be used as the key switch...access code number characterizing the access authorization is stored on a memory chip arranged on the card"; Col. 3 Lines 28-34 "if access authorization is to be demonstrated by means of...a card key 7, control device 3 reads the code number stored on the…card 7 and compares it with the code number stored for this mode of operation...depending on whether the code numbers agree or not, the mode of operation selected is again carried out", wherein the chip is the tag).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of Kondo’s keyboard terminals for instructions, as provided by Hisatake, to further include a reading unit with such capabilities as taught by Bastian in order to also manage authorization, as is known to be desired in the art (Col. 1 Lines 34-37; Col. 2 Lines 22-26; Col. 3 Lines 28-34), as part of instructions (modes of operation).

Although Bastian does not explicitly teach that its chip/tag is RF,

Stoulil teaches that it is known in the art that card chips are RF ([0064] "reader 321 that is operable for reading a...memory (e.g., RFID) chip carried by a ...card"; [0064] "slot for insertion of a card into the reader 321"; [0064] "user is identified using the reader 321 to read the...RFID transmission").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo’s reading unit, as provided by Bastian, such that its card’s chip/tag utilizes RF as taught by Stoulil especially as it is a known technology in the art of card readers.

Kondo also does not explicitly teach wherein the management devices includes a collection unit that collects current parameter data from each of the plurality of sewing machines,
and manages the current parameter data of each of the plurality of sewing machines,
wherein the current parameter data is collected by the collection unit from each sewing machine of the plurality of sewing machines that are used for a next production for each sewing machine of the plurality of sewing machines; and
wherein the current parameter data is uploaded as uplink data from each sewing machine of the plurality of sewing machines to the collection unit
according to a request simultaneously notified to each sewing machine of the plurality of sewing machines from the collection unit.

However, Kondo already taught parameter/sewing data corresponding to identification code.

Komuro teaches wherein the management device includes a collection unit that collects current parameter/identification data from each of the plurality of sewing machines (Claim 1 Col. 11 Lines 22, 25-28 "said controlling device including: a memory device which stores identification data for identifying each of said plurality of sewing machines"; Claim 1 Col. 11 Lines 34-36 "identification data for identifying each of the plurality of sewing machines may be transmitted from each of the plurality of sewing machines, and stored in the memory device"; as such, current identification/parameter data is collected from the sewing machine; wherein the memory device is at least a part of a collection unit; wherein the parameter data is current inasmuch as it is the data at that time for the sewing machine; see claim interpretation, wherein the memory device is a structural equivalent recited and has been designed to perform the function recited, as also follows herein)
and manages the current parameter data of each of the plurality of sewing machines (Claim 1 Col. 11 Lines 22, 25-28 "said controlling device including...data registering device, which is used for registering arbitrarily registered data in relation to said identification data stored in said memory device for identifying each of said plurality of sewing machines"; Claim 1 Col. 11 Lines 34-36 "control commands are transmitted to sewing machines identified by said arbitrarily registered data"--wherein registering data in relation to the current parameter data/identification data is managing, inasmuch as it assists with later sending controls to the sewing machines; wherein data registering device is at least one part of a collection unit),
wherein the current parameter data is collected by the collection unit from each sewing machine of the plurality of sewing machines that are used for a next production for each sewing machine of the plurality of sewing machines (Claim 1 Col. 11 Lines 22, 25-28 "said controlling device including...data registering device, which is used for registering arbitrarily registered data in relation to said identification data stored in said memory device for identifying each of said plurality of sewing machines"; Claim 1 Col. 11 Lines 34-36 "control commands are transmitted to sewing machines identified by said arbitrarily registered data"; wherein control commands eventually resulting from the collection of parameter/identification data are used for a next production as they are directed to the sewing machines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo’s management device with the collection unit of Komuro in order to better manage the data flow, especially as Komuro teaches handling identifications codes and Kondo’s management device was already handling parameter/identification codes with which sewing data was associated.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Kondo teaches wherein the current parameter data is sent according to a request simultaneously notified to each sewing machine of the plurality of sewing machines from the collection unit (as for according to a request notified to each sewing machine from the collection unit-- see aforementioned Komuro Claim 1 Col. 11 Lines 22, 25-28 "said controlling device including...data registering device, which is used for registering arbitrarily registered data in relation to said identification data stored in said memory device for identifying each of said plurality of sewing machines"; Claim 1 Col. 11 Lines 34-36 "control commands are transmitted to sewing machines identified by said arbitrarily registered data"; as for simultaneous-- see aforementioned Kondo -- Col. 8 Lines 36-38 "all of the identification codes are output simultaneously to the sewing machines").

Modified Kondo also seems to teach wherein the current parameter data is uploaded as uplink data from each sewing machine of the plurality of sewing machines to the collection unit (with Komuro, inasmuch as the data is sent/uploaded to the collection unit, it is uplink data).

Nevertheless, Juki teaches wherein the current parameter data is uploaded as uplink data from each sewing machine of the plurality of sewing machines to the collection unit (see Fig. 1; as for parameter data--[0037] “input items are such as…cloth type…process”; inasmuch as the data is input, it is current; as for uploaded--[0039] “when the above-mentioned input is completed…sewing parameter data are sent to the terminal computers 21 (22, 24) on the factory side”; as for uplink data--[0040] “then…the sending of the setting data…can be sent to the data server [28] located in the manufacturer’s  service department 25 through the WEB server 15…and save it there”; [0041] “data server 28”; wherein inasmuch as the data is sent/uploaded to the collection unit, it is uplink data; wherein the recitation is further met inasmuch as the web server is involved; [0026] “data to each factory via the Internet 14”; [0027] “as interfaces of the sewing factories 20 and 23, the manufacturer service department 25 and the sewing design department 30, a web server 15 is provided”; [0040] “web server 15 can be connected through the internet 14”).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo’s upload, as provided by Komuro, with the uplink functionality of Juki, if necessary, as a known method of transferring data over the internet to provide a larger area of access.
Regarding Claim 4, modified Kondo teaches all the claimed limitations as discussed above in Claim 1.
Kondo further teaches the management unit manages the parameter data of the plurality of sewing machines for each item number (Col. 7 Lines 62-63 "storage device 266 has a work code data storage section 268"; Col. 7 Lines 62-Col. 8 Line 1 "storage device 266 has a work code data storage section 268 and a sewing step code data storage section 270.  Work codes representative of such works (such codes are the same as work codes of the identification codes stored in the sewing data storage device 250) are stored in the work code data storage section 268 in a corresponding relationship with ordinary names of works to be sewn", where parameter data includes work code data and item number is the work code) and
the delivery unit simultaneously delivers the parameter data to each of the sewing machines according to the item number  (Kondo teaches Col. 7 Lines 52-54 "managing apparatus 260 is connected to the CPU 212 by way of a pair of input/output interfaces 256 and 257", where parameter data is 268 in 266, and 266 in 260 management device; and 260 via 257 is to 212 of 210 sewing machine; therefore the parameter data including work code is delivered to the sewing machine responsible for handling the item number and therefore is delivered according to the item number; see aforementioned for simultaneous-- see Fig. 1B: Col. 8 Lines 29-30, 32-34, 36-38 "sewing step codes are then read out from the sewing step code data storage section 270...and identification codes consisting of such two kinds of codes are supplied to the sewing machines...all of the identification codes are output simultaneously to the sewing machines").
Regarding Claim 5, modified Kondo teaches all the claimed limitations as discussed above in Claim 4.
Modified Kondo already taught the management device separately delivers the parameter data to each of the plurality of sewing machines by the delivery unit according to the item number read by each reading unit corresponding to a terminal of the plurality of terminals (see aforementioned rejection of Claims 1 and 4, where it is delivered separately in that it is delivered to separate machines; wherein it was previously established that the delivery unit delivers according to the item number and that the item number is read by the reading unit, and therefore each reading unit corresponding to a terminal of the plurality of terminals).
Regarding Claim 6, modified Kondo teaches all the claimed limitations as discussed above in Claim 1.
Kondo teaches the management unit manages the parameter data of the plurality of sewing machines (see aforementioned rejection of Claim 1) and
the delivery unit simultaneously delivers the parameter data to each of the sewing machines (see aforementioned rejection of Claim 1 as taught by Kondo).

Modified Kondo also teaches the operator identification information for identifying the operator of each of the sewing machines is read out by each reading unit (see aforementioned rejection of Claim 1 in view of Bastian).

Komuro (of modified Kondo) also further teaches the management unit (13b) manages the parameter data of the plurality of sewing machines for each operator (Col. 4 Lines 49-50, 53-54 "personal computer 2 includes…RAM…13"; Col. 5 Line 22, 24-25 "in the RAM 13…second data memory area 13b for storing data tables are provided", where 13b is part of the management unit; Col. 5 Lines 25-31 "in the second data memory area 13b, as shown in Fig. 3, table indicating ID (identification) numbers intrinsic to the embroidering machines 3-6, which have been transmitted from the respective embroidering machines to the personal computer 2, and names registered in relation to the ID numbers and intrinsic to the respective embroidering machines are stored"; see Fig. 9; Col. 6 Lines 43-45 "in this embodiment, as shown in Fig. 3, names "TARO" and "KEN" are assigned to the first and second embroidering machines 3 and 4"), and
the delivery unit (13a) delivers the parameter data to each of the sewing machines according to the operator identification information for identifying the operator of each of the sewing machines (Col. 5 Lines 22-23 "in the RAM 13, a first data memory area 13a for storing various data such as embroidery data to be transmitted"; where it’s known: Col. 1 Lines 14-17 "host computer is electrically connected to the plurality of sewing machines, and identifies each  sewing machine and transmits various control commands to each of the plurality of sewing machines to create sewn products"; where the invention: Col. 2 Lines 15-19 "controlling device the arbitrarily registered data on the display screen for identifying each of the plurality of sewing machines, and the controls commands are transmitted to sewing machines identified by the arbitrarily registered data displayed by the displaying device"; Col. 7 Lines 47-48, 52-54, 56-60 "according to the first embodiment, desired names can be assigned to the embroidering machines...accordingly, operators can assign names which enable the operators to identify each embroidering machine easily...it becomes possible to prevent the operators from erroneously identifying a wrong embroidering machine, which prevents inferior products from being produced and improves rate of operation of the embroidering system", wherein an operator assigned identity is an operator identification information for identifying the operator as it is specific to a particular operator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo with the substitution of Kondo’s delivery system by operator identification as taught by Komuro or to modify Kondo with the addition of the delivery system by operator identification taught by Komuro in order to avoid operator error (Col. 2 Lines 27-31), especially as Kondo endeavors to do the same (Col. 1 Lines 30-34), and especially as Kondo modified by Bastian already utilizes an operator authorization system for modes of operations (see aforementioned rejection of Claim 1).
Regarding Claim 7, modified Kondo teaches all the claimed limitations as discussed above in Claim 1.
Kondo does not explicitly teach the delivery unit delivers at least one of a vector pattern data indicating an embroidery pattern, a memory switch indicating a sewing machine control option, continuous stitch data for controlling automatic sewing of a continuous sewing, cycle stitch data for controlling an automatic sewing of a pattern seamer, and firmware, in addition to the parameter data, to the plurality of sewing machines.

However, Hisatake further teaches the delivery unit (62) delivers at least one of a vector pattern data indicating an embroidery pattern, a memory switch indicating a sewing machine control option, continuous stitch data for controlling automatic sewing of a continuous sewing, cycle stitch data for controlling an automatic sewing of a pattern seamer, and firmware, in addition to the parameter data, to the plurality of sewing machines (see Fig. 3; Col. 4 Lines 4, 11 "control unit 50 has…memories 60 and 62"; Col. 5 Lines 11-13 "series of the stitch control data stored in memory 62 will be transferred to memory 22 in embroidering machine 10"; Col. 4 Lines 66-67, Col. 5 Line 7 Line "stitch control data comprises: (i) embroidery pattern data…(ii)…stitch pitch data", where parameter data is the stitch pitch data; and at least one additional is the embroidery pattern data, where it is known in the art that embroidery pattern data can include vectors, see extrinsic evidence Kaymer USPN 6510360).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo to be able to deliver data in addition to the parameter data as taught by Hisatake in order to further decrease the burden upon the operator (Col. 1 Lines 52-53), especially as Kondo endeavors to do the same (Col. 1 Lines 30-34).
Regarding Claim 17, modified Kondo teaches all the claimed limitations as discussed above in Claim 4.
Kondo teaches the management unit manages the parameter data of the plurality of sewing machines (see aforementioned rejection of Claim 1) and
the delivery unit simultaneously delivers the parameter data to each of the sewing machines (see aforementioned rejection of Claim 1).
Modified Kondo teaches wherein the operator identification information for identifying the operator of each of the sewing machines is read out by each reading unit (see aforementioned rejection of Claim 1).

Modified Kondo (via Komuro) also further teaches the management unit (13b) manages the parameter data of the plurality of sewing machines for each operator (Col. 4 Lines 49-50, 53-54 "personal computer 2 includes…RAM…13"; Col. 5 Line 22, 24-25 "in the RAM 13…second data memory area 13b for storing data tables are provided", where 13b is part of the management unit; Col. 5 Lines 25-31 "in the second data memory area 13b, as shown in Fig. 3, table indicating ID (identification) numbers intrinsic to the embroidering machines 3-6, which have been transmitted from the respective embroidering machines to the personal computer 2, and names registered in relation to the ID numbers and intrinsic to the respective embroidering machines are stored"; see Fig. 9; Col. 6 Lines 43-45 "in this embodiment, as shown in Fig. 3, names "TARO" and "KEN" are assigned to the first and second embroidering machines 3 and 4"), and
the delivery unit (13a) delivers the parameter data to each of the sewing machines according to the operator identification information for identifying the operator of each of the sewing machines (Col. 5 Lines 22-23 "in the RAM 13, a first data memory area 13a for storing various data such as embroidery data to be transmitted"; where it’s known: Col. 1 Lines 14-17 "host computer is electrically connected to the plurality of sewing machines, and identifies each  sewing machine and transmits various control commands to each of the plurality of sewing machines to create sewn products"; where the invention: Col. 2 Lines 15-19 "controlling device the arbitrarily registered data on the display screen for identifying each of the plurality of sewing machines, and the controls commands are transmitted to sewing machines identified by the arbitrarily registered data displayed by the displaying device"; Col. 7 Lines 47-48, 52-54, 56-60 "according to the first embodiment, desired names can be assigned to the embroidering machines...accordingly, operators can assign names which enable the operators to identify each embroidering machine easily...it becomes possible to prevent the operators from erroneously identifying a wrong embroidering machine, which prevents inferior products from being produced and improves rate of operation of the embroidering system", wherein an operator assigned identity is an operator identification information for identifying the operator as it is specific to a particular operator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally modify Kondo with the substitution of Kondo’s delivery system by operator identification or to modify with the addition of the delivery system by operator identification taught by Komuro in order to avoid operator error (Col. 2 Lines 27-31), especially as Kondo endeavors to do the same (Col. 1 Lines 30-34).
Regarding Claim 18, modified Kondo teaches all the claimed limitations as discussed above in Claim 5. 
Kondo teaches the management unit manages the parameter data of the plurality of sewing machines (see aforementioned rejection of Claim 1) and
the delivery unit simultaneously delivers the parameter data to each of the sewing machines (see aforementioned rejection of Claim 1).
Modified Kondo teaches wherein the operator identification information for identifying the operator of each of the sewing machines is read out by each reading unit (see aforementioned rejection of Claim 1).

Modified Kondo (via Komuro) also further teaches the management unit (13b) manages the parameter data of the plurality of sewing machines for each operator (Col. 4 Lines 49-50, 53-54 "personal computer 2 includes…RAM…13"; Col. 5 Line 22, 24-25 "in the RAM 13…second data memory area 13b for storing data tables are provided", where 13b is part of the management unit; Col. 5 Lines 25-31 "in the second data memory area 13b, as shown in Fig. 3, table indicating ID (identification) numbers intrinsic to the embroidering machines 3-6, which have been transmitted from the respective embroidering machines to the personal computer 2, and names registered in relation to the ID numbers and intrinsic to the respective embroidering machines are stored"; see Fig. 9; Col. 6 Lines 43-45 "in this embodiment, as shown in Fig. 3, names "TARO" and "KEN" are assigned to the first and second embroidering machines 3 and 4"), and
the delivery unit (13a) delivers the parameter data to each of the sewing machines according to the operator identification information for identifying the operator of each of the sewing machines (Col. 5 Lines 22-23 "in the RAM 13, a first data memory area 13a for storing various data such as embroidery data to be transmitted"; where it’s known: Col. 1 Lines 14-17 "host computer is electrically connected to the plurality of sewing machines, and identifies each  sewing machine and transmits various control commands to each of the plurality of sewing machines to create sewn products"; where the invention: Col. 2 Lines 15-19 "controlling device the arbitrarily registered data on the display screen for identifying each of the plurality of sewing machines, and the controls commands are transmitted to sewing machines identified by the arbitrarily registered data displayed by the displaying device"; Col. 7 Lines 47-48, 52-54, 56-60 "according to the first embodiment, desired names can be assigned to the embroidering machines...accordingly, operators can assign names which enable the operators to identify each embroidering machine easily...it becomes possible to prevent the operators from erroneously identifying a wrong embroidering machine, which prevents inferior products from being produced and improves rate of operation of the embroidering system", wherein an operator assigned identity is an operator identification information for identifying the operator as it is specific to a particular operator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally modify Kondo with the substitution of Kondo’s delivery system by operator identification or to modify with the addition of the delivery system by operator identification taught by Komuro in order to avoid operator error (Col. 2 Lines 27-31), especially as Kondo endeavors to do the same (Col. 1 Lines 30-34).

Regarding Claim 8, Kondo teaches a sewing machine managed by a management device (see Figs. 1A, 1B; Col. 8 Line 54 “managing apparatus 260”; Col. 1 Lines 54-55 “managing apparatus for managing sewing operations of the sewing machines”; Col. 3 Lines 6-8 “Fig. 1A...showing a managing apparatus for sewing machines and a controlling apparatus of a sewing machine; Col. 6 Lines 42 “controlling apparatus 210”; as such, Fig. 1A shows what a single sewing machine managed by a management device comprises, but also what each sewing machine managed would comprise; see claim interpretation and Fig. 1B wherein 260 contains CPU 262 as a processor equivalent), comprising:
a memory (250) that stores parameter data obtained by digitizing an adjustment amount of an adjustment function of a seam (see Fig. 1A; Col. 6 Lines 41, 44-47 "sewing machine includes…microcomputer wherein a ROM…214 and a RAM…216 are connected to a CPU …212"; Col. 7 Lines 29-37 "CPU 212 further has...sewing data storage device 250...sewing data storage device 250 has stored therein…work codes…sewing step codes…including feed pitch, a type of a presser foot, a fabric pressing pressure, a thread tightness degree", showing parameter data; Col. 7 Lines 5-7 "feed pitch, fabric pressing pressure and thread tightness degree are adjusted to the magnitudes instructed by the CPU 212", showing digitizing); and
an adjustment unit that adjusts the adjustment function of the seam with an adjustment amount corresponding to the parameter data in the memory (where adjustment unit is the motors; see Fig. 1A where 210 includes all the circuits connected to motors; Col. 6 Lines 41-42 "sewing machine includes a controlling apparatus 210 serving as controlling means"; Col. 6 Lines 49-51 "feed pitch adjusting stepping motor 74 is connected to the CPU 212 by way of a controlling circuit 222 and a driver circuit 224"; Col. 6 Lines 53-55 "fabric pressing pressure adjusting stepping motor 146 is connected to the CPU 12 by way of a controlling circuit 228 and a driver circuit 230"; Col. 6 Lines 56-58 "thread tightness degree adjusting stepping motor 196 is connected to the CPU 212 by way of a controlling circuit 232 and a driver circuit 234"; Col. 7 Lines 5-7 "feed pitch, fabric pressing pressure and thread tightness degree are adjusted to the magnitudes instructed by the CPU 212"; see claim interpretation, wherein feed pitch is a corresponding structure), and
wherein the parameter data stored in the memory is parameter data of a plurality of sewing machines separately managed by the management device (see aforementioned Col. 1 Lines 54-55 “managing apparatus for managing sewing operations of the sewing machines”, where each sewing machine has parameter data and therefore the parameter data of each sewing machine is part of a collective parameter data across the multiple sewing machines; Col. 10 Lines 46-47 “each of the sewing machines has sewing data therefor stored therein”),
the parameter data of the plurality of sewing machines being simultaneously delivered (via a delivery unit 257; see Figs. 1B and 1A, where parameter data 250 is connected to 257 and 257 is with 260, where 260 is connected to 256, and 256 is with 212 of 210 sewing machine, where 256 and 257; Col. 7 Lines 52-54 "managing apparatus 260 is connected to the CPU 212 by way of a pair of input/output interfaces 256 and 257", where the output makes 257 a delivery unit; as for simultaneous-- see Fig. 1B: Col. 8 Lines 29-30, 32-34, 36-38 "sewing step codes are then read out from the sewing step code data storage section 270...and identification codes consisting of such two kinds of codes are supplied to the sewing machines...all of the identification codes are output simultaneously to the sewing machines", wherein sewing step codes are parameter data as previously established in Col. 7 Lines 29-35 "CPU 212 further has...sewing data storage device 250...sewing data storage device 250 has stored therein…work codes…sewing step codes”; and wherein Fig. 1B shows that supplying would pass through delivery 257, and therefore be output from delivery unit 257 simultaneously),
the sewing machine being one of the plurality of sewing machines (Col. 3 Lines 6-9 “Fig. 1A…showing a managing apparatus for sewing machines and a controlling apparatus of a sewing machine”),
wherein the plurality of sewing machines are arranged in a sewing (arrangement), the sewing (arrangement) including a plurality of steps to produce a work piece, wherein each sewing machine of the plurality of sewing machines configured to perform at least one step of the plurality of steps of the sewing (arrangement) (Col. 1 Lines 42-44 “present invention to provide a sewing system…for a plurality of sewing machines”; Col. 1 Lines 52-53 “sewing management system which includes a plurality of sewing machines”; Col. 1 Lines 52-57, 60-61 "sewing management system which includes a plurality of sewing machines and a managing apparatus for managing sewing operations of the sewing machines, wherein the managing apparatus includes sewing step instructing means for instructing at least one of a plurality of the sewing steps...to the sewing machines"; Col. 2 Lines 3-7 "'sewing step' denotes a step at which sewing…may sew…a component of a work or a part of a component of a work", where the existence of sewing machines indicate some sewing arrangement); and
wherein a management unit (266) of the management device separately manages the parameter data of the plurality of sewing machines for each step of the plurality of steps of the sewing (arrangement) (see Figs. 1A and 1B; Col. 8 Lines 50-53 "CPU 262 of a microcomputer which comprises a main component of a managing apparatus 260 is connected to the CPU 212"; Col. 8 Lines 57-58 "instruction device 264 and a storage device 266 are connected to the CPU 262"; Col. 8 Lines 58, 60-61 "instruction device 264…is provided for inputting...data necessary for sewing such as a type of work"; Col. 7 Lines 62-68 "storage device 266 has a work code data storage section 268 and a sewing step code data storage section 270.  Work codes representative of such works (such codes are the same as work codes of the identification codes stored in the sewing data storage device 250) are stored in the work code data storage section 268", where, as aforementioned, work code is included in parameter data; as for separately managing for each step, see aforementioned Col. 1 Lines 52-57, 60-61; Col. 2 Lines 3-7; see claim interpretation, wherein 266 is an equivalent); and
wherein the parameter data corresponds to the at least one step of the plurality of steps of the sewing line for the sewing machine to perform (see Fig. 9; Col. 1 Lines 56-57 "sewing step instructing means for instructing at least one of a plurality of the sewing steps"; Col. 1 Lines 58-61 "identification code supplying means for supplying an identification code representative of a sewing step instructed by the sewing step instructing means to the sewing machines"; Col. 8 Lines 2-6 "sewing step codes representative of sewing steps necessary for the sewing of such works (such codes are the same as the sewing step codes of the identification codes stored in the sewing data storage device 250)",
wherein the parameter data of the plurality of the sewing machines is stored in each of respective memory of the plurality of sewing machines (as aforementioned, each memory has parameter data and each machine has memory; therefore each parameter is stored within each memory), 
wherein an adjustment function of a seam of each of the plurality of the sewing machines is adjusted by the parameter data in the respective memory (as aforementioned, each machine has an adjustment function adjusted by the parameter and therefore so would the plurality).

Kondo does not explicitly teach that the plurality of sewing machines are arranged in a sewing line.

Funahashi at least suggests that the plurality of sewing machines are arranged in a sewing line (see Fig. 1 for a line; Col. 4 Lines 27-29 "the embroidery data according to the articles to be embroidered is to be transferred to each single-head embroidery sewing machine 2"; Col. 4 Lines 41, 43-47 "three…sewing machines 2…are arranged in a rectangular factory floor 8 suitably for increasing productivity by removing unnecessary movements of the workers and things necessary for embroidering the volume of the production times ordered from customers").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo’s plurality of sewing machines, if necessary, to be in a sewing line as at least suggested by Funahashi in order to increase productivity (Col. 4 Lines 41, 43-47).

Although Kondo already teaches that the sewing machines are connected to the management device,
Kondo also does not explicitly teach wherein each of the plurality of sewing machines are connected to a respective terminal of a plurality of terminals
such that each terminal is connected to the management device,
and such that the plurality of sewing machines are capable of communicating bidirectionally, 
wherein each terminal of the plurality of terminals includes: a reading unit that reads an item number from an RF tag of a sewing target carried into the sewing machine, and that reads operator identification information from an RF tag of an employee ID card of an operator of the sewing machine.

Hisatake teaches wherein each of the plurality of sewing machines are connected to a respective terminal of a plurality of terminals (see Figs. 1 and 2 ; Col. 3 Lines 49-50 "keyboard 16 is arranged on a front panel of embroidering machine", wherein keyboard 16 is a terminal on every sewing machine 10)
such that each terminal is connected to the management device (see Figs. 1 and 3; Col. 3 Lines 24-26 “plurality of embroidering machines, each connectable…to a single control unit 50”; inasmuch as the terminal is connected to a embroidering machine which is connected to management device 50, the terminal is connected as recited),
and such that the plurality of sewing machines are capable of communicating bidirectionally (see Fig. 1; Col. Col. 3 Lines 49-52 "keyboard 16 is arranged on a front panel of embroidering machine (Fig. 1) and manipulated as desired by a machine operator to perform embroidering operation by the machine", wherein there is a keyboard connected to every sewing machine; as for bidirectionally-- Col. 5 Lines 11-16 "each series of the stitch control data stored in memory 62 will transferred to memory 22 in embroidering machine 10, in response to a pattern renewal signal generated from the embroidering machine 10 by manual operation of a pattern renewal key arranged on keyboard 16").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of Kondo’s sewing machines with the keyboard terminal of Hisatake in order to provide a method of entering instructions for versatility of use.

Suzuki teaches a reading unit that reads an item number from an RF tag of a sewing target carried into the sewing machine (as for reading unit that reads from an RF tag of a sewing target--see Fig. 3; Col. 2 Lines 51-52 "Fig. 3 ...showing...the sewing machine"; Col. 7 Line 7 "CPU 101 may initialize the sewing machine 1"; Col. 7 Lines 50-51 "CPU 101 may proceed to sewing control processing based on the RFID tag information"; Col. 2 Lines 14-16 "control device controls sewing based on the sewing information read out by the information reading device from the RFID tag"; see Fig. 2; Col. 2 Lines 49-50 "Fig. 2 is...needle plate portion of the sewing machine"; Col. 3 Lines 39-40 "as shown in Fig. 2, an RFID reader 30 may be fitted in the needle plate 11"; see Fig. 4; Col. 3 Lines 41-43 "RFID reader 30 may be used to read sewing information stored in an RFID tag 800 by wireless communication"; as for reading item number-- see Fig. 6; Col. 6 Lines 16-18 "sewing information may include data pieces that represent an identification number”; see Fig. 9; Col. 7 Lines 38-40 "as the work cloth 60 is gradually moved with a progress in sewing, the RFID tags 800 may enter the communication range over the RFID reader 30"; Col. 8 Lines 30-34 "sewing information including an identification number of '0011' (see Fig. 6) is stored in the RFID tag 800 of the dress pin 50, which is placed in the communication range of the RFID reader 30"; wherein the sewing target is work cloth 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of Kondo’s keyboard terminals for instructions as provided by Hisatake to further include such a reading unit and its capabilities as taught by Suzuki in order to identify products (Col. 6 Lines 16-18) as part of instructions.

Bastian teaches (the reading unit) that reads operator identification information from a tag of an employee ID card of an operator of the sewing machine (see Fig. 1; Col. 2 Lines 22-26 "card slot for a chip card (card key) proved to be used as the key switch...access code number characterizing the access authorization is stored on a memory chip arranged on the card"; Col. 3 Lines 28-34 "if access authorization is to be demonstrated by means of...a card key 7, control device 3 reads the code number stored on the…card 7 and compares it with the code number stored for this mode of operation...depending on whether the code numbers agree or not, the mode of operation selected is again carried out", wherein the chip is the tag).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of Kondo’s keyboard terminals for instructions, as provided by Hisatake, to further include a reading unit with such capabilities as taught by Bastian in order to also manage authorization, as is known to be desired in the art (Col. 1 Lines 34-37; Col. 2 Lines 22-26; Col. 3 Lines 28-34), as part of instructions (modes of operation).

Although Bastian does not explicitly teach that its chip/tag is RF,

Stoulil teaches that it is known in the art that card chips are RF ([0064] "reader 321 that is operable for reading a...memory (e.g., RFID) chip carried by a ...card"; [0064] "slot for insertion of a card into the reader 321"; [0064] "user is identified using the reader 321 to read the...RFID transmission").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo’s reading unit, as provided by Bastian, such that its card’s chip/tag utilizes RF as taught by Stoulil especially as it is a known technology in the art of card readers.

Kondo also does not explicitly teach wherein the management devices includes a collection unit that collects current parameter data from each of the plurality of sewing machines,
and manages the current parameter data of each of the plurality of sewing machines,
wherein the current parameter data is collected by the collection unit from each sewing machine of the plurality of sewing machines that are used for a next production for each sewing machine of the plurality of sewing machines; and
wherein the current parameter data is uploaded as uplink data from each sewing machine of the plurality of sewing machines to the collection unit
according to a request simultaneously notified to each sewing machine of the plurality of sewing machines from the collection unit.

However, Kondo already taught parameter/sewing data corresponding to identification code.

Komuro teaches wherein the management devices includes a collection unit that collects current parameter/identification data from each of the plurality of sewing machines (Claim 1 Col. 11 Lines 22, 25-28 "said controlling device including: a memory device which stores identification data for identifying each of said plurality of sewing machines"; Claim 1 Col. 11 Lines 34-36 "identification data for identifying each of the plurality of sewing machines may be transmitted from each of the plurality of sewing machines, and stored in the memory device"; as such, current identification/parameter data is collected from the sewing machine; wherein the memory device is at least a part of a collection unit; wherein the parameter data is current inasmuch as it is the data at that time for the sewing machine; see claim interpretation, wherein the memory device is a structural equivalent recited and has been designed to perform the function recited, as also follows herein)
and manages the current parameter data of each of the plurality of sewing machines (Claim 1 Col. 11 Lines 22, 25-28 "said controlling device including...data registering device, which is used for registering arbitrarily registered data in relation to said identification data stored in said memory device for identifying each of said plurality of sewing machines"; Claim 1 Col. 11 Lines 34-36 "control commands are transmitted to sewing machines identified by said arbitrarily registered data"--wherein registering data in relation to the current parameter data/identification data is managing, inasmuch as it assists with later sending controls to the sewing machines; wherein data registering device is at least one part of a collection unit),
wherein the current parameter data is collected by the collection unit from each sewing machine of the plurality of sewing machines that are used for a next production for each sewing machine of the plurality of sewing machines (Claim 1 Col. 11 Lines 22, 25-28 "said controlling device including...data registering device, which is used for registering arbitrarily registered data in relation to said identification data stored in said memory device for identifying each of said plurality of sewing machines"; Claim 1 Col. 11 Lines 34-36 "control commands are transmitted to sewing machines identified by said arbitrarily registered data"; wherein control commands eventually resulting from the collection of parameter/identification data are used for a next production as they are directed to the sewing machines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo’s management device with the collection unit of Komuro in order to better manage the data flow, especially as Komuro teaches handling identifications codes and Kondo’s management device was already handling parameter/identification codes with which sewing data was associated.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Kondo teaches wherein the current parameter data is sent according to a request simultaneously notified to each sewing machine of the plurality of sewing machines from the collection unit (as for according to a request notified to each sewing machine from the collection unit-- see aforementioned Komuro Claim 1 Col. 11 Lines 22, 25-28 "said controlling device including...data registering device, which is used for registering arbitrarily registered data in relation to said identification data stored in said memory device for identifying each of said plurality of sewing machines"; Claim 1 Col. 11 Lines 34-36 "control commands are transmitted to sewing machines identified by said arbitrarily registered data"; as for simultaneous-- see aforementioned Kondo -- Col. 8 Lines 36-38 "all of the identification codes are output simultaneously to the sewing machines").

Modified Kondo also seems to teach wherein the current parameter data is uploaded as uplink data from each sewing machine of the plurality of sewing machines to the collection unit (with Komuro, inasmuch as the data is sent/uploaded to the collection unit, it is uplink data).

Nevertheless, Juki teaches wherein the current parameter data is uploaded as uplink data from each sewing machine of the plurality of sewing machines to the collection unit (see Fig. 1; as for parameter data--[0037] “input items are such as…cloth type…process”; inasmuch as the data is input, it is current; as for uploaded--[0039] “when the above-mentioned input is completed…sewing parameter data are sent to the terminal computers 21 (22, 24) on the factory side”; as for uplink data--[0040] “then…the sending of the setting data…can be sent to the data server [28] located in the manufacturer’s  service department 25 through the WEB server 15…and save it there”; [0041] “data server 28”; wherein inasmuch as the data is sent/uploaded to the collection unit, it is uplink data; wherein the recitation is further met inasmuch as the web server is involved; [0026] “data to each factory via the Internet 14”; [0027] “as interfaces of the sewing factories 20 and 23, the manufacturer service department 25 and the sewing design department 30, a web server 15 is provided”; [0040] “web server 15 can be connected through the internet 14”).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo’s upload, as provided by Komuro, with the uplink functionality of Juki, if necessary, as a known method of transferring data over the internet to provide a larger area of access.

Regarding Claim 9, Kondo teaches a management device that manages a plurality of sewing machines (see Figs. 1A, 1B; Col. 8 Line 54 “managing apparatus 260”; Col. 1 Lines 54-55 “managing apparatus for managing sewing operations of the sewing machines”; Col. 3 Lines 6-8 “Fig. 1A...showing a managing apparatus for sewing machines and a controlling apparatus of a sewing machine; Col. 6 Lines 42 “controlling apparatus 210”; as such, Fig. 1A shows what a single sewing machine managed by a management device comprises, but also what each sewing machine managed would comprise; see claim interpretation and Fig. 1B wherein 260 contains CPU 262 as a processor equivalent), comprising:
a management unit (266) that separately manages parameter data of the plurality of sewing machines obtained by digitizing an adjustment amount of an adjustment function of a seam (see Figs. 1A and 1B; Col. 8 Lines 50-53 "CPU 262 of a microcomputer which comprises a main component of a managing apparatus 260 is connected to the CPU 212"; Col. 8 Lines 57-58 "instruction device 264 and a storage device 266 are connected to the CPU 262"; Col. 8 Lines 58, 60-61 "instruction device 264…is provided for inputting...data necessary for sewing such as a type of work"; Col. 7 Lines 62-68 "storage device 266 has a work code data storage section 268 and a sewing step code data storage section 270.  Work codes representative of such works (such codes are the same as work codes of the identification codes stored in the sewing data storage device 250) are stored in the work code data storage section 268", where, work code is included in parameter data; as for parameter data-- Col. 7 Lines 29-37 "CPU 212 further has...sewing data storage device 250...sewing data storage device 250 has stored therein…work codes…sewing step codes…including feed pitch, a type of a presser foot, a fabric pressing pressure, a thread tightness degree", showing parameter data; as for digitizing--Col. 7 Lines 5-7 "feed pitch, fabric pressing pressure and thread tightness degree are adjusted to the magnitudes instructed by the CPU 212"; where it manages in that it is associated with management apparatus 260; where it separately manages in that the machines are separate; see claim interpretation, wherein 266 is an equivalent; see also claim interpretation, wherein feed pitch is a corresponding structure), and
a delivery unit (257) that simultaneously delivers the parameter data to each sewing machine (see Figs. 1B and 1A, where parameter data 250 is connected to 257 and 257 is with 260, where 260 is connected to 256, and 256 is with 212 of 210 sewing machine, where 256 and 257; Col. 7 Lines 52-54 "managing apparatus 260 is connected to the CPU 212 by way of a pair of input/output interfaces 256 and 257", where the output makes 257 a delivery unit, and is associated with each machine; as for simultaneous-- see Fig. 1B: Col. 8 Lines 29-30, 32-34, 36-38 "sewing step codes are then read out from the sewing step code data storage section 270...and identification codes consisting of such two kinds of codes are supplied to the sewing machines...all of the identification codes are output simultaneously to the sewing machines", wherein sewing step codes are parameter data as previously established in Col. 7 Lines 29-35 "CPU 212 further has...sewing data storage device 250...sewing data storage device 250 has stored therein…work codes…sewing step codes”; and wherein Fig. 1B shows that supplying would pass through delivery 257, and therefore be output from delivery unit 257 simultaneously; see claim interpretation, wherein Fig. 1B indicates 257 has been designed to perform the function recited), 
wherein the adjustment function of the seam is adjusted by the adjustment amount corresponding to the parameter data with respect to the plurality of sewing machines by simultaneously delivering the parameter data (where adjustment unit is the motors; see Fig. 1A where 210 includes all the circuits connected to motors; Col. 6 Lines 41-42 "sewing machine includes a controlling apparatus 210 serving as controlling means"; Col. 6 Lines 49-51 "feed pitch adjusting stepping motor 74 is connected to the CPU 212 by way of a controlling circuit 222 and a driver circuit 224" ; Col. 6 Lines 53-55 "fabric pressing pressure adjusting stepping motor 146 is connected to the CPU 12 by way of a controlling circuit 228 and a driver circuit 230"; Col. 6 Lines 56-58 "thread tightness degree adjusting stepping motor 196 is connected to the CPU 212 by way of a controlling circuit 232 and a driver circuit 234"; Col. 7 Lines 5-7 "feed pitch, fabric pressing pressure and thread tightness degree are adjusted to the magnitudes instructed by the CPU 212"; see Fig. 1A where adjustment motors are connected back to 257 and therefore adjust via the delivering of the parameter data; see aforementioned for simultaneous),
wherein the plurality of sewing machines are arranged in a sewing (arrangement), the sewing (arrangement) including a plurality of steps to produce a work piece, wherein each sewing machine of the plurality of sewing machines configured to perform at least one step of the plurality of steps of the sewing (arrangement) (Col. 1 Lines 42-44 “present invention to provide a sewing system…for a plurality of sewing machines”; Col. 1 Lines 52-53 “sewing management system which includes a plurality of sewing machines”; Col. 1 Lines 52-57, 60-61 "sewing management system which includes a plurality of sewing machines and a managing apparatus for managing sewing operations of the sewing machines, wherein the managing apparatus includes sewing step instructing means for instructing at least one of a plurality of the sewing steps...to the sewing machines"; Col. 2 Lines 3-7 "'sewing step' denotes a step at which sewing…may sew…a component of a work or a part of a component of a work", where the existence of sewing machines indicate some sewing arrangement); and
wherein the management unit (266) separately manages the parameter data of the plurality of sewing machines for each step of the plurality of steps of the sewing (arrangement) (see Figs. 1A and 1B; Col. 8 Lines 50-53 "CPU 262 of a microcomputer which comprises a main component of a managing apparatus 260 is connected to the CPU 212"; Col. 8 Lines 57-58 "instruction device 264 and a storage device 266 are connected to the CPU 262"; Col. 8 Lines 58, 60-61 "instruction device 264…is provided for inputting...data necessary for sewing such as a type of work"; Col. 7 Lines 62-68 "storage device 266 has a work code data storage section 268 and a sewing step code data storage section 270.  Work codes representative of such works (such codes are the same as work codes of the identification codes stored in the sewing data storage device 250) are stored in the work code data storage section 268", where, as aforementioned, work code is included in parameter data; as for separately managing for each step, see aforementioned Col. 1 Lines 52-57, 60-61; Col. 2 Lines 3-7),
wherein the parameter data corresponds to the at least one step of the plurality of steps of the sewing line for the sewing machine to perform (see Fig. 9; Col. 1 Lines 56-57 "sewing step instructing means for instructing at least one of a plurality of the sewing steps"; Col. 1 Lines 58-61 "identification code supplying means for supplying an identification code representative of a sewing step instructed by the sewing step instructing means to the sewing machines"; Col. 8 Lines 2-6 "sewing step codes representative of sewing steps necessary for the sewing of such works (such codes are the same as the sewing step codes of the identification codes stored in the sewing data storage device 250)").

Kondo does not explicitly teach that the plurality of sewing machines are arranged in a sewing line.

Funahashi at least suggests that the plurality of sewing machines are arranged in a sewing line (see Fig. 1 for a line; Col. 4 Lines 27-29 "the embroidery data according to the articles to be embroidered is to be transferred to each single-head embroidery sewing machine 2"; Col. 4 Lines 41, 43-47 "three…sewing machines 2…are arranged in a rectangular factory floor 8 suitably for increasing productivity by removing unnecessary movements of the workers and things necessary for embroidering the volume of the production times ordered from customers").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo’s plurality of sewing machines, if necessary, to be in a sewing line as at least suggested by Funahashi in order to increase productivity (Col. 4 Lines 41, 43-47).

Although Kondo already teaches that the plurality of sewing machines are connected to the management device,
Kondo also does not explicitly teach wherein each of the plurality of sewing machines are connected to a respective terminal of a plurality of terminals
such that each terminal is connected to the management device,
and such that the plurality of sewing machines are capable of communicating bidirectionally, 
wherein each terminal of the plurality of terminals includes: a reading unit that reads an item number from an RF tag of a sewing target carried into the sewing machine, and that reads operator identification information from an RF tag of an employee ID card of an operator of the sewing machine.

Hisatake teaches wherein each of the plurality of sewing machines are connected to a respective terminal of a plurality of terminals (see Figs. 1 and 2 ; Col. 3 Lines 49-50 "keyboard 16 is arranged on a front panel of embroidering machine", wherein keyboard 16 is a terminal on every sewing machine 10)
such that each terminal is connected to the management device (see Figs. 1 and 3; Col. 3 Lines 24-26 “plurality of embroidering machines, each connectable…to a single control unit 50”; inasmuch as the terminal is connected to a embroidering machine which is connected to management device 50, the terminal is connected as recited),
and such that the plurality of sewing machines are capable of communicating bidirectionally (see Fig. 1; Col. Col. 3 Lines 49-52 "keyboard 16 is arranged on a front panel of embroidering machine (Fig. 1) and manipulated as desired by a machine operator to perform embroidering operation by the machine", wherein there is a keyboard connected to every sewing machine; as for bidirectionally-- Col. 5 Lines 11-16 "each series of the stitch control data stored in memory 62 will transferred to memory 22 in embroidering machine 10, in response to a pattern renewal signal generated from the embroidering machine 10 by manual operation of a pattern renewal key arranged on keyboard 16").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of Kondo’s sewing machines with the keyboard terminal of Hisatake in order to provide a method of entering instructions for versatility of use.

Suzuki teaches a reading unit that reads an item number from an RF tag of a sewing target carried into the sewing machine (as for reading unit that reads from an RF tag of a sewing target--see Fig. 3; Col. 2 Lines 51-52 "Fig. 3 ...showing...the sewing machine"; Col. 7 Line 7 "CPU 101 may initialize the sewing machine 1"; Col. 7 Lines 50-51 "CPU 101 may proceed to sewing control processing based on the RFID tag information"; Col. 2 Lines 14-16 "control device controls sewing based on the sewing information read out by the information reading device from the RFID tag"; see Fig. 2; Col. 2 Lines 49-50 "Fig. 2 is...needle plate portion of the sewing machine"; Col. 3 Lines 39-40 "as shown in Fig. 2, an RFID reader 30 may be fitted in the needle plate 11"; see Fig. 4; Col. 3 Lines 41-43 "RFID reader 30 may be used to read sewing information stored in an RFID tag 800 by wireless communication"; as for reading item number-- see Fig. 6; Col. 6 Lines 16-18 "sewing information may include data pieces that represent an identification number”; see Fig. 9; Col. 7 Lines 38-40 "as the work cloth 60 is gradually moved with a progress in sewing, the RFID tags 800 may enter the communication range over the RFID reader 30"; Col. 8 Lines 30-34 "sewing information including an identification number of '0011' (see Fig. 6) is stored in the RFID tag 800 of the dress pin 50, which is placed in the communication range of the RFID reader 30"; wherein the sewing target is work cloth 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of Kondo’s keyboard terminals for instructions as provided by Hisatake to further include such a reading unit and its capabilities as taught by Suzuki in order to identify products (Col. 6 Lines 16-18) as part of instructions.

Bastian teaches (the reading unit) that reads operator identification information from a tag of an employee ID card of an operator of the sewing machine (see Fig. 1; Col. 2 Lines 22-26 "card slot for a chip card (card key) proved to be used as the key switch...access code number characterizing the access authorization is stored on a memory chip arranged on the card"; Col. 3 Lines 28-34 "if access authorization is to be demonstrated by means of...a card key 7, control device 3 reads the code number stored on the…card 7 and compares it with the code number stored for this mode of operation...depending on whether the code numbers agree or not, the mode of operation selected is again carried out", wherein the chip is the tag).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of Kondo’s keyboard terminals for instructions, as provided by Hisatake, to further include a reading unit with such capabilities as taught by Bastian in order to also manage authorization, as is known to be desired in the art (Col. 1 Lines 34-37; Col. 2 Lines 22-26; Col. 3 Lines 28-34), as part of instructions (modes of operation).

Although Bastian does not explicitly teach that its chip/tag is RF,

Stoulil teaches that it is known in the art that card chips are RF ([0064] "reader 321 that is operable for reading a...memory (e.g., RFID) chip carried by a ...card"; [0064] "slot for insertion of a card into the reader 321"; [0064] "user is identified using the reader 321 to read the...RFID transmission").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo’s reading unit, as provided by Bastian, such that its card’s chip/tag utilizes RF as taught by Stoulil especially as it is a known technology in the art of card readers.

As such, Modified Kondo also teaches the operator identification information for identifying the operator of each of the sewing machines is read out by each reading unit (see aforementioned rejection of Bastian).

However, Kondo also does not explicitly teach wherein the delivery unit delivers according to operator identification information for identifying the operator of each of the sewing machines read out by each reading unit of each of the plurality of sewing machines.
Komuro teaches wherein the delivery unit delivers according to operator identification information for identifying the operator of each of the sewing machines read out by each reading unit of each of the plurality of sewing machines (see rejection of Claim 6; Col. 4 Lines 49-50, 53-54 "personal computer 2 includes…RAM…13"; Col. 5 Line 22, 24-25 "in the RAM 13…second data memory area 13b for storing data tables are provided", where 13b is part of the management unit; Col. 5 Lines 25-31 "in the second data memory area 13b, as shown in Fig. 3, table indicating ID (identification) numbers intrinsic to the embroidering machines 3-6, which have been transmitted from the respective embroidering machines to the personal computer 2, and names registered in relation to the ID numbers and intrinsic to the respective embroidering machines are stored"; see Fig. 9; Col. 6 Lines 43-45 "in this embodiment, as shown in Fig. 3, names "TARO" and "KEN" are assigned to the first and second embroidering machines 3 and 4"; as for delivering according to operator identification information--Col. 5 Lines 22-23 "in the RAM 13, a first data memory area 13a for storing various data such as embroidery data to be transmitted"; where it’s known: Col. 1 Lines 14-17 "host computer is electrically connected to the plurality of sewing machines, and identifies each  sewing machine and transmits various control commands to each of the plurality of sewing machines to create sewn products"; where the invention: Col. 2 Lines 15-19 "controlling device the arbitrarily registered data on the display screen for identifying each of the plurality of sewing machines, and the controls commands are transmitted to sewing machines identified by the arbitrarily registered data displayed by the displaying device"; Col. 7 Lines 47-48, 52-54, 56-60 "according to the first embodiment, desired names can be assigned to the embroidering machines...accordingly, operators can assign names which enable the operators to identify each embroidering machine easily...it becomes possible to prevent the operators from erroneously identifying a wrong embroidering machine, which prevents inferior products from being produced and improves rate of operation of the embroidering system", wherein an operator assigned identity is an operator identification information for identifying the operator as it is specific to a particular operator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo with the substitution of Kondo’s delivery system by operator identification or to modify with the addition of the delivery system by operator identification taught by Komuro in order to avoid operator error (Col. 2 Lines 27-31), especially as Kondo endeavors to do the same (Col. 1 Lines 30-34).

Kondo also does not explicitly teach wherein the management devices includes a collection unit that collects current parameter data from each of the plurality of sewing machines,
and manages the current parameter data of each of the plurality of sewing machines,
wherein the current parameter data is collected by the collection unit from each sewing machine of the plurality of sewing machines that are used for a next production for each sewing machine of the plurality of sewing machines; and
wherein the current parameter data is uploaded as uplink data from each sewing machine of the plurality of sewing machines to the collection unit
according to a request simultaneously notified to each sewing machine of the plurality of sewing machines from the collection unit.

However, Kondo already taught parameter/sewing data corresponding to identification code.

Komuro further teaches wherein the management devices includes a collection unit that collects current parameter/identification data from each of the plurality of sewing machines (Claim 1 Col. 11 Lines 22, 25-28 "said controlling device including: a memory device which stores identification data for identifying each of said plurality of sewing machines"; Claim 1 Col. 11 Lines 34-36 "identification data for identifying each of the plurality of sewing machines may be transmitted from each of the plurality of sewing machines, and stored in the memory device"; as such, current identification/parameter data is collected from the sewing machine; wherein the memory device is at least a part of a collection unit; wherein the parameter data is current inasmuch as it is the data at that time for the sewing machine; see claim interpretation, wherein the memory device is a structural equivalent recited and has been designed to perform the function recited, as also follows herein)
and manages the current parameter data of each of the plurality of sewing machines (Claim 1 Col. 11 Lines 22, 25-28 "said controlling device including...data registering device, which is used for registering arbitrarily registered data in relation to said identification data stored in said memory device for identifying each of said plurality of sewing machines"; Claim 1 Col. 11 Lines 34-36 "control commands are transmitted to sewing machines identified by said arbitrarily registered data"--wherein registering data in relation to the current parameter data/identification data is managing, inasmuch as it assists with later sending controls to the sewing machines; wherein data registering device is at least one part of a collection unit),
wherein the current parameter data is collected by the collection unit from each sewing machine of the plurality of sewing machines that are used for a next production for each sewing machine of the plurality of sewing machines (Claim 1 Col. 11 Lines 22, 25-28 "said controlling device including...data registering device, which is used for registering arbitrarily registered data in relation to said identification data stored in said memory device for identifying each of said plurality of sewing machines"; Claim 1 Col. 11 Lines 34-36 "control commands are transmitted to sewing machines identified by said arbitrarily registered data"; wherein control commands eventually resulting from the collection of parameter/identification data are used for a next production as they are directed to the sewing machines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo’s management device with the collection unit of Komuro in order to better manage the data flow, especially as Komuro teaches handling identifications codes and Kondo’s management device was already handling parameter/identification codes with which sewing data was associated.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Kondo teaches wherein the current parameter data is sent according to a request simultaneously notified to each sewing machine of the plurality of sewing machines from the collection unit (as for according to a request notified to each sewing machine from the collection unit-- see aforementioned Komuro Claim 1 Col. 11 Lines 22, 25-28 "said controlling device including...data registering device, which is used for registering arbitrarily registered data in relation to said identification data stored in said memory device for identifying each of said plurality of sewing machines"; Claim 1 Col. 11 Lines 34-36 "control commands are transmitted to sewing machines identified by said arbitrarily registered data"; as for simultaneous-- see aforementioned Kondo -- Col. 8 Lines 36-38 "all of the identification codes are output simultaneously to the sewing machines").

Modified Kondo also seems to teach wherein the current parameter data is uploaded as uplink data from each sewing machine of the plurality of sewing machines to the collection unit (with Komuro, inasmuch as the data is sent/uploaded to the collection unit, it is uplink data).

Nevertheless, Juki teaches wherein the current parameter data is uploaded as uplink data from each sewing machine of the plurality of sewing machines to the collection unit (see Fig. 1; as for parameter data--[0037] “input items are such as…cloth type…process”; inasmuch as the data is input, it is current; as for uploaded--[0039] “when the above-mentioned input is completed…sewing parameter data are sent to the terminal computers 21 (22, 24) on the factory side”; as for uplink data--[0040] “then…the sending of the setting data…can be sent to the data server [28] located in the manufacturer’s  service department 25 through the WEB server 15…and save it there”; [0041] “data server 28”; wherein inasmuch as the data is sent/uploaded to the collection unit, it is uplink data; wherein the recitation is further met inasmuch as the web server is involved; [0026] “data to each factory via the Internet 14”; [0027] “as interfaces of the sewing factories 20 and 23, the manufacturer service department 25 and the sewing design department 30, a web server 15 is provided”; [0040] “web server 15 can be connected through the internet 14”).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo’s upload, as provided by Komuro, with the uplink functionality of Juki, if necessary, as a known method of transferring data over the internet to provide a larger area of access.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-9, 17, 18 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Kobayashi (USPN 10914025) directed to RFID tag on the sewing machine; Matsushima et al (USPN 10626534) directed to RFID tag on a sewing needle; Gieskes et al (USPN 9951449) directed to sewing pattern in the form of RFID code; Kongo (USPN 9435062) and Goldman et al (USPN 8170708) directed to RFID chips and stickers in thread spools, respectively; Mallett et al (USPN 8195328) directed to RFID in a user’s ID card; Fernandez (US Publication 2008/0147231) directed to a readable card/tag.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GRACE HUANG/Examiner, Art Unit 3732